442 F.2d 1351
PRECISION PLATING & METAL FINISHING INC. et al.,Plaintiffs-Appellants-Cross Appellees,v.MARTIN-MARIETTA CORPORATION, Defendant-Appellee-Cross Appellant.
No. 28841.
United States Court of Appeals, Fifth Circuit.
June 10, 1971.

W. D. Malouf, Loyd C. Mosley, Clearwater, Fla., Mark Hawes, Tampa, Fla., for appellants.
George T. Eidson, Jr., T. Thomas Cardwell, Orlando, Fla., for appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
Before JOHN R. BROWN, Chief Judge, and TUTTLE and GODBOLD, Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.